Title: 12th.
From: Adams, John Quincy
To: 


       Mr. Tappan, from Newbury preach’d here the whole day. Both his sermons were doctrinal, but very ingenious. This gentleman is much celebrated in this part of the Country, for his abilities, both natural and acquired. I was much pleased with the little conversation I had with him in the course of the day: but his public speaking is far from being graceful. Elocution indeed has not till very lately been considered, as claiming a right to much attention in the education of youth; and consequently there are but very few preachers who had finished their education before the last war, that make any figure at all, as speakers: and even those who are acknowledged to be men of great genius and learning, are with respect to the delivery far inferior to many modern preachers, who have not half their talents.
      